                                            Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 1 of 31




                                  1

                                  2

                                  3

                                  4                                        UNITED STATES DISTRICT COURT

                                  5                                    NORTHERN DISTRICT OF CALIFORNIA

                                  6

                                  7         “AMY”, et al.,
                                                                                           Case No. 19-cv-02184-PJH
                                  8                          Plaintiffs,

                                  9                v.                                      ORDER GRANTING IN PART AND
                                                                                           DENYING IN PART PLAINTIFFS’
                                  10        RANDALL STEVEN CURTIS,                         MOTION FOR SUMMARY JUDGMENT
                                  11                         Defendant.                    Re: Dkt. No. 140

                                  12
Northern District of California
 United States District Court




                                  13

                                  14             Plaintiffs’ motion for summary judgment came on for hearing before this court on

                                  15   February 25, 2021. Plaintiffs appeared through their counsel, Carol L. Hepburn and John

                                  16   A. Kawai. Defendant appeared through his counsel, Ethan A. Balogh. Following the

                                  17   hearing, the court sought additional clarification from plaintiffs by way of a supplemental

                                  18   chart of evidence and defendant submitted an opposition with a set of objections in

                                  19   response. The court held an additional hearing on March 25, 2021. Having read the

                                  20   papers filed by the parties and carefully considered their arguments and the relevant

                                  21   legal authority, the court hereby GRANTS summary judgment in part and DENIES

                                  22   summary judgment in part as indicated below and for the following reasons.

                                  23   I.        Background

                                  24             Fifteen plaintiffs, proceeding under pseudonyms, collectively bring this civil action

                                  25   against defendant Randall Curtis based on Curtis’ possession of child pornography. See

                                  26   18 U.S.C. § 2252(a)(4)(B) (criminalizing possession of child pornography). Plaintiffs

                                  27   assert a single cause of action under Title 18 U.S.C. § 2255(a) (“Section 2255”), which

                                  28   allows victims of child pornography to recover civil damages against people who have
                                            Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 2 of 31




                                  1    committed a violation of certain enumerated statutes, including 18 U.S.C.

                                  2    § 2252(a)(4)(B).

                                  3             On September 6, 2016, the defendant was indicted in the U.S. District Court for

                                  4    the Northern District of California for knowingly transporting and possessing child

                                  5    pornography in violation of §§ 2252(a)(1) and (a)(4)(B), respectively. FAC ¶ 35 (Dkt. 81

                                  6    at 5). Defendant pleaded guilty to these offenses on July 13, 2017, and he was

                                  7    sentenced and a judgment was entered against him on June 8, 2018. FAC ¶ 36 (Dkt. 81

                                  8    at 6).

                                  9             Plaintiffs Amy, Erika, Tori, Jenny, Jessica, Lily, Sarah, Skylar, Savannah, Sally,

                                  10   Sierra, Maureen, Violet, Pia, and Mya each allege that they were victims of childhood

                                  11   sexual abuse depicted in images of child pornography (alternatively referred to herein as

                                  12   “child sexual abuse material” or “CSAM”) seized from defendant’s possession.1 See FAC
Northern District of California
 United States District Court




                                  13   ¶¶ 3-30 (Dkt. 81 at 2-5). They first learned of defendant’s potential possession of their

                                  14   CSAM images through their participation in the United States Department of Justice

                                  15   Victim Notification System (“VNS”), which alerts them when they are potential victims in

                                  16   investigations by federal law enforcement agencies. FAC ¶ 38 (Dkt. 81 at 6). Plaintiffs

                                  17   allege that the Child Victim Identification Program (“CVIP”) analysts at the National

                                  18   Center for Missing and Exploited Children (“NCMEC”) matched child pornography images

                                  19   on the defendant’s computer to child pornography images depicting plaintiffs in NCMEC’s

                                  20   database. FAC ¶ 38 (Dkt. 81 at 6). The CVIP notified the government of its findings and

                                  21   plaintiffs subsequently received notice through the VNS that their images were among

                                  22   those possessed by defendant. FAC ¶ 39 (Dkt. 81 at 6).

                                  23   //

                                  24   //

                                  25

                                  26
                                       1
                                         The term “child pornography” remains a legal definition, but the court alternatively refers
                                       to the subject materials in this case as “CSAM” to avoid trivializing the abuse of children.
                                  27   See Child Sexual Abuse Material (CSAM), NATIONAL CENTER FOR MISSING & EXPLOITED
                                       CHILDREN, https://www.missingkids.org/theissues/csam (last visited 3/4/2021);
                                  28   Appropriate Terminology, INTERPOL, https://www.interpol.int/en/Crimes/Crimes-against-
                                       children/Appropriate-terminology (last visited 3/4/21).
                                                                                     2
                                             Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 3 of 31




                                  1    II.      Procedural History

                                  2             Plaintiffs filed the original complaint in this case in April 2019. Dkt. 1. Defendant

                                  3    moved to dismiss the complaint for failure to state a claim, asserting in part that plaintiffs

                                  4    failed to plead personal injury attributable to him. Dkt. 25. The court denied defendant’s

                                  5    motion to dismiss. Dkt. 42. In particular, the court joined other courts that have

                                  6    concluded that Section 2255 does not require plaintiffs to prove defendant was the but-for

                                  7    cause of their alleged injuries. Dkt. 42 at 7, citing Paroline v. United States, 572 U.S.

                                  8    434, 451 (2014); Doe v. Boland, 698 F.3d 877, 881, 884 (6th Cir. 2012). Defendant

                                  9    subsequently sought to depose plaintiffs, leading to one of many rulings on discovery in

                                  10   this case. The court initially ruled in favor of defendant to permit depositions of plaintiffs

                                  11   on the issues of identity and punitive damages. Dkt. 71.

                                  12            Plaintiffs thereafter sought leave of court to file a First Amended Complaint (“FAC”)
Northern District of California
 United States District Court




                                  13   that eliminated their original claims for punitive damages, added no new claims,

                                  14   eliminated many factual allegations of the original complaint, and corrected an error

                                  15   pointed out by defense counsel. Dkt. 77. The court granted leave to file the FAC (Dkt.

                                  16   80), and plaintiffs did so (Dkt. 81). Defendant filed his answer to plaintiffs’ FAC on April

                                  17   10, 2020. Dkt. 82. In response, plaintiffs filed a motion to strike defendant’s nine

                                  18   affirmative defenses from the answer. Dkt. 97.

                                  19            The court granted plaintiffs’ motion to strike defendant’s affirmative defenses. Dkt.

                                  20   130. The court clarified that as long as a plaintiff demonstrates that she or he is a victim

                                  21   under Section 2255 and only seeks liquidated damages, then that person need not also

                                  22   prove actual damages. Dkt. 130 at 9. That is, plaintiffs need not establish actual

                                  23   damages to prevail on their Section 2255 claim, they need only to establish that they are

                                  24   victims of defendant’s crime. Id.

                                  25            On the same day as the order on the plaintiff’s motion to strike affirmative

                                  26   defenses, the court reiterated this premise in a separate order regarding defendant’s

                                  27   request for relief from the magistrate judge’s order denying discovery on damages. Dkt.

                                  28   131 at 2-3 (“[A] plaintiff that elects liquidated damages under § 2255 need not
                                                                                       3
                                         Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 4 of 31




                                  1    demonstrate that he or she suffered actual damages. See Boland, 698 F.3d at 882.”).

                                  2    This court found error in a portion of the magistrate judge’s discovery ruling, specifically

                                  3    the magistrate judge’s determination that plaintiffs had established their status as

                                  4    defendant’s victims; rather, plaintiffs still had to prove the issue of identity. Dkt. 131 at 3.

                                  5    The court did not find error in the magistrate judge’s discovery order in any other respect,

                                  6    leaving in place the judge’s grant of plaintiffs’ request for a protective order precluding

                                  7    their depositions. Dkt. 131; see also Dkt. 106. The court stated, “given that damages

                                  8    discovery is no longer an issue and given that identity is particularly within the personal

                                  9    knowledge of each plaintiff, their identities could easily by established by declaration or

                                  10   interrogatory responses, obviating the need for expensive, time consuming, and

                                  11   potentially harassing depositions.” Dkt. 131 at 4. Even though the court had initially

                                  12   approved depositions on the issue of identity, as the litigation and motion practice more
Northern District of California
 United States District Court




                                  13   clearly focused the issues in this case, the court’s view changed.

                                  14          Prior to the orders on the motion to strike and damages discovery, the court set

                                  15   the following schedule for the case: close of fact discovery on October 29, 2020;

                                  16   designation of experts by November 27, 2020; designation of rebuttal experts due by

                                  17   December 29, 2020; dispositive motions to be heard by February 17, 2021; close of

                                  18   expert discovery March 1, 2021. Dkt. 87. Neither party sought further extension of any

                                  19   of these dates.

                                  20          On January 19, 2021, defendant filed a motion for judgment on the pleadings, or in

                                  21   the alternative, motion for summary judgment or adjudication. Dkt. 142. On the same

                                  22   day, plaintiffs filed the present motion for summary judgment. Dkt. 140. Both motions

                                  23   were briefed and heard on February 25, 2021. Dkt. 166. The court denied defendant’s

                                  24   motion by order entered on March 8, 2021. Dkt. 169.

                                  25          The court, struggling to ascertain the locations of plaintiffs’ evidence in a fairly

                                  26   opaque docket, instructed plaintiffs to submit a chart with citations to the documents and

                                  27   at least one photo for each victim relied upon in their motion for summary judgment and

                                  28   already in the record of this case. Dkt. 170 at 2. Defendant was permitted to file a
                                                                                      4
                                          Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 5 of 31




                                  1    response to plaintiffs’ chart “if he believes that the chart refers to evidence not currently in

                                  2    the record.” Id. at 3. On March 10, 2021, plaintiffs’ counsel requested by email to the

                                  3    courtroom deputy that the court review an initial draft of the chart before they complete it.

                                  4    Defendant emailed an objection. The court issued an order clarifying its instructions for

                                  5    the requested post-hearing filing. (Dkt. 172). Plaintiffs timely submitted their evidentiary

                                  6    chart (Dkt. 175), and defendant filed a 20-page opposition that reached far beyond the

                                  7    court’s permitted scope of response (Dkt. 177). The court nonetheless accepted

                                  8    defendant’s brief and has found it helpful. The court held further hearing on the motion

                                  9    on March 25, 2021. Dkt. 179.

                                  10   III.   Legal Standard

                                  11          Summary judgment is proper where the pleadings, discovery, and affidavits show

                                  12   that there is “no genuine dispute as to any material fact and the movant is entitled to
Northern District of California
 United States District Court




                                  13   judgment as a matter of law.” Fed. R. Civ. P. 56(a). Material facts are those which may

                                  14   affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248

                                  15   (1986). A dispute as to a material fact is genuine if there is sufficient evidence for a

                                  16   reasonable jury to return a verdict for the nonmoving party. Id. “A ‘scintilla of evidence,’

                                  17   or evidence that is ‘merely colorable’ or ‘not significantly probative,’ is not sufficient to

                                  18   present a genuine issue as to a material fact.” United Steelworkers of Am. v. Phelps

                                  19   Dodge Corp., 865 F.2d 1539, 1542 (9th Cir. 1989). Rule 56(c)(1) expressly requires that,

                                  20   to show the existence or nonexistence of a disputed fact, a party must “cit[e] to particular

                                  21   parts of materials in the record.” Fed. R. Civ. Pro. 56(c)(1).

                                  22          The party moving for summary judgment bears the initial burden of identifying

                                  23   those portions of the pleadings, discovery and affidavits which demonstrate the absence

                                  24   of a genuine issue of material fact. Celotex Corp. v. Cattrett, 477 U.S. 317, 323 (1986).

                                  25   Where the moving party will have the burden of proof on an issue at trial, it must

                                  26   affirmatively demonstrate that no reasonable trier of fact could find other than for the

                                  27   moving party. However, on an issue for which the opposing party will have the burden of

                                  28   proof at trial, the moving party need only point out “that there is an absence of evidence
                                                                                       5
                                         Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 6 of 31




                                  1    to support the nonmoving party's case.” Id. at 325; In re Brazier Forest Prod., Inc., 921

                                  2    F.2d 221, 223 (9th Cir. 1990) (“[I]if the nonmoving party bears the burden of proof on an

                                  3    issue at trial, the moving party need not produce affirmative evidence of an absence of

                                  4    fact to satisfy its burden. The moving party may simply point to the absence of evidence

                                  5    to support the nonmoving party's case. The nonmoving party must then make a sufficient

                                  6    showing to establish the existence of all elements essential to their case on which they

                                  7    will bear the burden of proof at trial.”) (quoting Celotex Corp., 477 U.S. at 322-23).

                                  8           “Where a moving party carries its burden of production, the nonmoving party must

                                  9    produce evidence to support its claim or defense.” Friedman v. Live Nation Merch., Inc.,

                                  10   833 F.3d 1180, 1188 (9th Cir. 2016) (internal citations omitted). But allegedly disputed

                                  11   facts must be material – the existence of only “some alleged factual dispute between the

                                  12   parties will not defeat an otherwise properly supported motion for summary judgment.”
Northern District of California
 United States District Court




                                  13   Anderson, 477 U.S. at 247-48. The court is only concerned with disputes over material

                                  14   facts and “factual disputes that are irrelevant or unnecessary will not be counted.” Id. at

                                  15   248. It is not the task of the court to scour the record in search of a genuine issue of

                                  16   triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir. 1996). The nonmoving party

                                  17   has the burden of identifying, with reasonable particularity, the evidence that precludes

                                  18   summary judgment. Id.

                                  19          The court must view the evidence in the light most favorable to the nonmoving

                                  20   party: if evidence produced by the moving party conflicts with evidence produced by the

                                  21   nonmoving party, the judge must assume the truth of the evidence set forth by the

                                  22   nonmoving party with respect to that fact. Tolan v. Cotton, 134 S.Ct. 1861, 1865 (2014);

                                  23   Leslie v. Grupo ICA, 198 F.3d 1152, 1158 (9th Cir. 1999). If the nonmoving party fails to

                                  24   produce evidence rebutting the moving party’s initial showing, “the moving party is

                                  25   entitled to judgment as a matter of law.” Celotex Corp., 477 U.S. at 323.

                                  26          Lastly, without granting summary judgment of an entire claim, courts may rely

                                  27   upon Rule 56 to determine certain facts or elements of a claim as established and

                                  28   thereby dispose of the need to adjudicate them at trial. Fed. R. Civ. Pro. 56(g); see also
                                                                                     6
                                         Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 7 of 31




                                  1    Lahoti v. VeriCheck, Inc., 586 F.3d 1190, 1202 n.9 (9th Cir. 2009) (citing with approval

                                  2    then-existing Rule 56(d)’s advisory committee note that “[t]he partial summary judgment

                                  3    is merely a pretrial adjudication that certain issues shall be deemed established for the

                                  4    trial of the case . . . and likewise serves the purpose of speeding up litigation by

                                  5    eliminating before trial matters wherein there is no genuine issue of fact.”).

                                  6    IV.    Discussion

                                  7           This case, where defendant pleaded guilty to possessing and transporting child

                                  8    pornography but avoided acknowledging the identities of those depicted in the child

                                  9    pornography he possessed, is one of first impression. The case relies on interpretation

                                  10   of Section 2255, a statute providing civil damages for victims of certain enumerated

                                  11   criminal offenses. There are thus only two issues to be decided: victimhood and

                                  12   damages. Through extensive motion practice, the court has made clear its reliance on
Northern District of California
 United States District Court




                                  13   both Doe v. Boland, 698 F.3d 877, 882 (6th Cir. 2012), which held a plaintiff that elects

                                  14   liquidated damages under Section 2255 need not demonstrate that he or she suffered

                                  15   actual damages, and Paroline v. United States, 572 U.S. 434, 456-57 (2014), which held

                                  16   that a possessor of CSAM is part of the overall phenomenon that caused a victim’s

                                  17   losses. See Dkt. 42 at 7-8; Dkt. 130 at 8-9; Dkt. 131 2-3. Plaintiffs proceed here seeking

                                  18   only liquidated damages and thus need not establish damages separately. If they

                                  19   establish victimhood, they necessarily establish entitlement to civil (liquidated) damages

                                  20   under Section 2255. Dkt. 130 at 9.

                                  21          In support of their motion for summary judgment, plaintiffs proffer a variety of

                                  22   declarations, reports, and photos. Defendant does not offer any contrary evidence of his

                                  23   own, and instead objects to plaintiffs’ offerings. Defendant’s objections are discussed

                                  24   first before considering the sufficiency of plaintiffs’ evidence.

                                  25          A.     Defendant’s objections

                                  26          Defendant’s several objections to the evidence proffered by plaintiffs generally

                                  27   focus on certain categories of evidence.

                                  28
                                                                                      7
                                         Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 8 of 31




                                  1                  1.     Due process and declarations from plaintiffs not deposed

                                  2           Defendant argues that the declarations of Amy, Maureen, Sarah, Lily, and Jenny

                                  3    should all be excluded from evidence because he was not permitted to depose any of

                                  4    them. He asserts that it is “fundamentally unfair” as well as a violation of Fifth

                                  5    Amendment due process to hear their testimony despite their refusal to be examined in

                                  6    the case. In support, defendant cites Ching v. Mayorkas, 725 F.3d 1149 (9th Cir. 2013)

                                  7    without pincite. The court in Ching reversed a district court denial of an immigration

                                  8    petition where due process required that the petitioner be provided with an opportunity to

                                  9    confront witnesses against her. Id. at 1157-59. Plaintiffs do not directly address this

                                  10   issue on reply.

                                  11          Here, defendant seeks another bite at the apple—that is, he attempts to re-litigate

                                  12   an issue already considered at length in this case. Magistrate Judge Illman rejected
Northern District of California
 United States District Court




                                  13   defendant’s effort to compel depositions of any plaintiffs, some of whom were still minors,

                                  14   explaining, “ . . . Defendant’s request to depose [plaintiffs] about their damages as related

                                  15   to his offense conduct should be foreclosed as irrelevant (due to their election of the

                                  16   liquidated damages remedy) and also because, even if relevant, it would be grossly

                                  17   disproportional to the needs of the case.” Dkt. 106 at 10. This court found no error in

                                  18   that part of Judge Illman’s ruling, agreeing that any depositions to determine plaintiffs’

                                  19   injuries or causation are unnecessary where plaintiffs seek only liquidated damages. Dkt.

                                  20   131. Accordingly, the court overrules the objection to the extent that it goes to

                                  21   depositions on damages.

                                  22          However, defendant also objects to the declarations of five of the plaintiffs who

                                  23   rely on their own declarations to establish their identity in the CSAM because he was

                                  24   foreclosed by the protective order from deposing them on this issue. The court overrules

                                  25   the objection and continues to find that the Magistrate Judge’s protective order was not

                                  26   clearly erroneous. Nonetheless, only two plaintiffs rely solely on their own identification

                                  27   of themselves in CSAM, and only four minor plaintiffs rely solely on their parents’

                                  28   identification of them. The court evaluates the sufficiency of the identity evidence of all
                                                                                     8
                                         Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 9 of 31




                                  1    plaintiffs below.

                                  2                    2.   Timeliness of plaintiffs’ supplemental disclosures

                                  3           Defendant asserts that the court should disregard several declarations and

                                  4    exhibits relevant to plaintiffs’ proof of identity pursuant to Federal Rule of Evidence

                                  5    37(c)(1). That rule provides that a party that “fails to provide information or identify a

                                  6    witness as required by Rule 26(a) or (e) . . . is not allowed to use that information or

                                  7    witness to supply evidence on a motion, at a hearing, or at a trial, unless the failure was

                                  8    substantially justified or is harmless.” Under Rule 26(a), a party must identify individuals

                                  9    “likely to have discoverable information . . . that the disclosing party may use to support

                                  10   its claims or defenses.” Rule 26(e) requires a party to supplement or correct a Rule 26(a)

                                  11   disclosure or discovery response if it learns that the disclosure or response is incomplete

                                  12   or incorrect.
Northern District of California
 United States District Court




                                  13          In affirming the exclusion of untimely disclosed evidence, the Ninth Circuit

                                  14   explained, “Rule 37(c)(1) gives teeth to these requirements by forbidding the use at trial

                                  15   of any information required to be disclosed by Rule 26(a) that is not properly disclosed.”

                                  16   Yeti by Molly, Ltd. v. Deckers Outdoor Corp., 259 F.3d 1101, 1106 (9th Cir. 2001). In that

                                  17   case, the trial court excluded an expert report where, despite timely disclosure of the

                                  18   expert’s identity, the report was not provided to the opposition until two years after the

                                  19   close of discovery and only 28 days before trial. Id. at 1105. Similarly, the circuit court

                                  20   affirmed a trial court’s exclusion of damages calculations not disclosed until the eve of

                                  21   trial. Hoffman v. Constr. Protective Servs., Inc., 541 F.3d 1175, 1179-80 (9th Cir. 2008),

                                  22   as amended (Sept. 16, 2008).

                                  23          Here, defendant argues that plaintiffs’ supplemental disclosure of additional fact

                                  24   and potential expert witnesses was untimely because it was made on October 28, 2020,

                                  25   the day before fact discovery closed (October 29, 2020). Plaintiffs counter in part that

                                  26   they supplemented discovery two days after this court’s order on discovery, which

                                  27   clarified their need to establish each individual plaintiffs’ identity. See Dkt. 131 at 4 (order

                                  28   entered October 26, 2020). Defendant provides no authority suggesting that
                                                                                      9
                                           Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 10 of 31




                                  1    supplementing disclosures merely late within the discovery period (as opposed to well

                                  2    after the close of discovery, as in the cases he cites above) renders the disclosures

                                  3    untimely.

                                  4            Defendant undercuts his argument further by raising this issue at the dispositive

                                  5    motion stage of the case. The court issued its revised pretrial order on June 18, 2020,

                                  6    setting the close of non-expert discovery for October 29, 2020, and calling for dispositive

                                  7    motions to be heard by February 17, 2021. Dkt. 87. If defendant needed to conduct

                                  8    further discovery to oppose summary judgment, he should have requested a meet and

                                  9    confer with plaintiffs at the close of fact discovery, as plaintiffs suggest in their papers. If

                                  10   defendant believed that would not have been fruitful, he should have filed a motion to

                                  11   compel or otherwise sought leave to re-open discovery immediately. Indeed, this

                                  12   district’s Civil Local Rules specify that a party has seven (7) days after the close of fact
Northern District of California
 United States District Court




                                  13   discovery to seek to compel discovery, including depositions. Civ. L. R. 37-3. Thus,

                                  14   waiting until the opposition to a later-filed motion for summary judgment to seek to bar

                                  15   declarations from witnesses he did not even try to depose was an unreasonable and

                                  16   inappropriate strategy.2

                                  17           Because plaintiffs made timely supplemental disclosures when they submitted

                                  18   them to defense counsel within the discovery period, there is no basis on which to

                                  19   exclude the proffered declarations as untimely. Thus, plaintiffs may rely on the

                                  20   declarations from the witnesses named in their supplemental disclosures to establish

                                  21   their identity.

                                  22                     3.   Hearsay and reliability of parent declarations

                                  23           Defendant argues that the declarations of parents offered to identify minor

                                  24   plaintiffs should be excluded additionally because they are based on information provided

                                  25   by others in violation of Federal Rules of Evidence 602 (personal knowledge

                                  26
                                       2
                                  27     The court is not privy to the disclosures or to discovery and assumes that no
                                       depositions were noticed for or subpoenas issued for the witnesses defendant now
                                  28   claims he should have been permitted to depose. The court is unaware of any motion to
                                       compel depositions of the POCs.
                                                                                     10
                                           Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 11 of 31




                                  1    requirement) and 801 (hearsay bar).

                                  2            Hearsay is a “statement, other than one made by the declarant while testifying at a

                                  3    trial or hearing, offered in evidence to prove the truth of the matter asserted.” Fed. R. Ev.

                                  4    801(c). “[H]earsay evidence in rule 56 affidavits is entitled to no weight.” Scosche

                                  5    Indus., Inc. v. Visor Gear Inc., 121 F.3d 675, 681 (9th Cir. 1997). Hearsay evidence thus

                                  6    may not be considered on summary judgment if it does not fall under a hearsay

                                  7    exception. See Orr v. Bank of America, 285 F.3d 764, 778 (9th Cir. 2002). In

                                  8    considering a motion for summary judgment, a court does not focus on the admissibility

                                  9    of the evidence’s form, but instead focuses on the admissibility of its contents. See

                                  10   Fraser v. Goodale, 342 F.3d 1032, 1036 (9th Cir. 2003).

                                  11           Here, defendant objects to the declarations of John Doe and Jane Doe, arguing

                                  12   the parents base their identification testimony in part on early childhood photos of their
Northern District of California
 United States District Court




                                  13   daughters provided to them by a social worker. John Doe Decl. ¶ 4 (Dkt. 139-4 at 269);

                                  14   Jane Doe Decl. ¶¶ 3-4 (Dkt. 139-4 at 276). For the alleged hearsay in the declarations of

                                  15   adoptive parents John Doe and Jane Doe, plaintiffs note that the declarants’ identification

                                  16   of their daughters as victims in the sanitized photos is not based solely on photos taken

                                  17   prior to adoption; rather, the identification is informed by those photos plus years of

                                  18   parenting in which they have grown to recognize their respective daughters. The

                                  19   declarations from these parents, read in full, mention the individual plaintiffs’ pre-adoption

                                  20   photos in the context of supporting the reliability of a parent’s identification of a victim

                                  21   based on their personal knowledge of the victim’s appearance over time. The plaintiffs’

                                  22   argument is more accurate here. The pre-adoption photos are not offered at all as

                                  23   truthful representations of plaintiffs, and thus do not constitute hearsay.3

                                  24

                                  25
                                       3
                                  26      Defendant also argues that the court should exclude the Jane Doe declaration because
                                       it is (1) unsigned, (2) the declarant does not present her true identity, and (3) the
                                  27   signature page may have been from a different document despite having the same
                                       ending paragraphs formatted differently. Plaintiffs’ counsel certifies that the declaration
                                  28   was signed electronically, and the substance of the declaration is accurate without
                                       alteration. The objection is overruled.
                                                                                     11
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 12 of 31




                                  1                  4.     Hearsay of criminal defense counsel correspondence

                                  2           Defendant alleges that copies of correspondence between the Assistant United

                                  3    States Attorney and his criminal defense counsel amount to hearsay, and that they

                                  4    should be excluded as statements pursuing negotiated compromise protected by Federal

                                  5    Rule of Evidence 408(a). Plaintiffs counter that the correspondence is not being offered

                                  6    for purposes of revealing negotiations between counsel in the criminal case, but rather, it

                                  7    is offered for purposes of negating undue delay as permitted in Federal Rule of Evidence

                                  8    408(b). Plaintiffs argue that the correspondence details arrangements for defense

                                  9    counsel to view the actual contraband in mid-2018 and includes some descriptions by Mr.

                                  10   Curtis’ then-counsel of the content of a portion of the images in this matter. Because

                                  11   some defense counsel previously reviewed the materials involved in this case, they say,

                                  12   the defendant here cannot allege he has been prejudiced by their late submission of
Northern District of California
 United States District Court




                                  13   supplemental disclosures.

                                  14          The issue of the lateness of plaintiffs’ supplemental disclosures (served prior to the

                                  15   close of discovery) is fully resolved above, leaving no purpose to consider it here. The

                                  16   correspondence itself, part of an exchange to resolve issues of restitution in defendant’s

                                  17   criminal case, clearly falls within the context of a negotiated settlement where defense

                                  18   counsel made certain representations in an attempt to resolve the amounts of restitution

                                  19   payments that would be ordered at sentencing. To the extent the settlement

                                  20   correspondence is proffered by plaintiffs to establish the sexual content of the photos

                                  21   depicting plaintiffs on defendant’s media, as reflected on their post-hearing chart, it is

                                  22   rejected by the court and will not be considered on the issue of sexual content of the

                                  23   images. Defendant’s objection to its use for this purpose is sustained.

                                  24          B.     Plaintiffs’ evidentiary offerings and determination of victimhood

                                  25          Title 18 U.S.C. Section 2255(a) allows for civil recovery by victims of certain

                                  26   enumerated statutes prohibiting child molestation, exploitation, and pornography,

                                  27   including the provision to which defendant pleaded guilty, Title 18 U.S.C. Section

                                  28   2252(a)(4)(B) and (a)(1). As stated in the post-hearing order requiring supplemental
                                                                                     12
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 13 of 31




                                  1    filings, the court explained that in its view, to establish victimhood under Section 2255,

                                  2    plaintiffs must prove that (1) they are pictured in CSAM (identity), (2) the CSAM depicts

                                  3    sexually explicit conduct as defined by Title 18 U.S.C. § 2256 (sexual content), and

                                  4    (3) the CSAM was found in defendant’s possession.

                                  5                   1.     Identity

                                  6           There are three categories of proof offered by plaintiffs to establish their identity in

                                  7    the images involved in this case as reflected in the post-hearing chart: (1) plaintiffs’ self-

                                  8    identification, (2) plaintiffs identified by a parent, and/or (3) plaintiffs identified by law

                                  9    enforcement points of contact (POCs) for respective series of CSAM. Even though the

                                  10   law enforcement POCs have long term familiarity and experience with the child

                                  11   pornography series, they identify each plaintiff from the specific images in the record and

                                  12   reflected on the post-hearing chart. It appears from the papers that plaintiffs have also
Northern District of California
 United States District Court




                                  13   relied on the identification made by Kevin Laws of some of them. Defendant objects to

                                  14   the Laws declaration on the issue of the identification of the minors in the CSAM because

                                  15   it is unreliable and because he is not qualified as an expert on this issue. Because the

                                  16   court ultimately resolves the identification of the minors on the basis of evidence other

                                  17   than the Laws’ declaration, it does not reach this issue.

                                  18                         a.      Self-identifying plaintiffs

                                  19          Amy is identified through her own declaration. Amy Decl. ¶ 5 (Dkt. 139-4 at 375).

                                  20   Jenny is identified through her own declaration. Jenny Decl. ¶ 5 (Dkt. 139-4 at 358).

                                  21   Maureen is identified through her own declaration. Maureen Decl. ¶ 8 (Dkt. 139-4 at

                                  22   281-82). Sarah is identified in her own declaration. Sarah Decl. ¶ 6. However, Maureen

                                  23   and Sarah are also identified by one or more POCs, leaving Amy and Jenny as the only

                                  24   two plaintiffs who rely solely on their self-identification. Defendant has proffered no

                                  25   evidence contrary to these identifications and the court has overruled his objections. The

                                  26   court finds these declarations to be sufficient to establish the plaintiffs’ identities by a

                                  27   preponderance of the evidence.

                                  28
                                                                                       13
                                           Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 14 of 31




                                  1                          b.     Parents identifying plaintiffs

                                  2            Jessica is identified by her mother. Cooper Decl. ¶ 6 (Dkt. 139-4 at 363). Mya is

                                  3    identified by her mother. Jane Roe Decl. ¶ 6 (Dkt. 139-4 at 306). Pia is identified by her

                                  4    mother. Jane Roe Decl. ¶¶ 7-8 (Dkt. 139-4 at 306). Sally is identified by her father, John

                                  5    Doe. John Doe Decl. ¶ 6 (Dkt. 139-4 at 270). Savannah is identified by her mother,

                                  6    Jane Doe. Jane Doe Decl. ¶ 4 (Dkt. 139-4 at 276-77). Sierra is identified by her father,

                                  7    John Doe. John Doe Decl. ¶ 6 (Dkt. 139-4 at 270). Skylar is identified by her mother,

                                  8    Jane Doe. Jane Doe Decl. ¶ 4 (Dkt. 139-4 at 276-77). Violet is identified by her mother.

                                  9    Violet’s Mother Decl. ¶ 5 (Dkt. 139-4 at 261). Defendant has proffered no evidence

                                  10   contrary to these identifications and the court has overruled his objections. The court

                                  11   finds these declarations to be sufficient to establish the plaintiffs’ identities by a

                                  12   preponderance of the evidence. In addition to being identified by their parents, Mya, Pia
Northern District of California
 United States District Court




                                  13   and Violet are identified by POCs.

                                  14           Plaintiffs rely on the declaration of Jane Smith, mother of Erika and Tori, for their

                                  15   identifications. However, the declaration fails to distinguish between the girls because

                                  16   the mother cannot tell which of her daughters the image reflects. Jane Smith Decl. ¶¶ 6-

                                  17   7 (Dkt. 139-4 at 368). Because there is no way of knowing which of the two girls is

                                  18   pictured, plaintiffs have not met their burden to establish the identity of either Erika or

                                  19   Tori, much less the identity of both of them.

                                  20                         c.     Law enforcement POCs identifying plaintiffs

                                  21           Lily is identified by POC for the “Vicky” series, Special Agent Joshua Findley.4

                                  22   Findley Decl. ¶¶ 7-11 (Dkt. 139-4 at 344). Lily is also identified by another POC for the

                                  23   “Vicky” series, Retired Detective Roy Shepherd. Shepherd Decl. ¶¶ 9-13 (Dkt. 139-4 at

                                  24   351-52). In addition to her own declaration, Maureen is identified by POC for the

                                  25   “Lighthouse” series, Retired Special Agent Thomas Rothrock. Rothrock Decl. ¶ 10 (Dkt.

                                  26

                                  27
                                       4
                                         Though Lily submits a declaration in support of plaintiffs’ motion for summary judgment,
                                       she requests that the court rely on the declarations of her law enforcement POCs for
                                  28   identification, and plaintiffs do not rely on Lily’s declaration for proof of identity. Lily Decl.
                                       ¶ 8 (Dkt. 139-4 at 341).
                                                                                        14
                                           Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 15 of 31




                                  1    139-4 at 290). In addition to the declaration of her mother, Jane Roe, Mya is also

                                  2    identified by POC for the “Sweet Sugar” series, Corporal Adele Brown. Brown Decl. ¶ 11

                                  3    (Dkt. 139-4 at 318-19). In addition to the declaration of her mother, Jane Roe, Pia is also

                                  4    identified by POC for the “Sweet Sugar” series, Corporal Adele Brown. Brown Decl. ¶¶

                                  5    12-18 (Dkt. 139-4 at 319-21). In addition to her own declaration, Sarah is identified by

                                  6    POC for the “Marineland” series, Retired Detective Deborah Behymer. Behymer Decl. ¶

                                  7    6 (Dkt. 139-4 at 301). In addition to the declaration of her mother, Violet is identified by

                                  8    POC for the “At School” series, FBI Special Agent Jeffrey Stetler. Stetler Decl. ¶¶ 6-7

                                  9    (Dkt. 139-4 at 266). Defendant has proffered no evidence contrary to these

                                  10   identifications and the court has overruled his objections. The court finds these

                                  11   declarations sufficient to establish the plaintiffs’ identities by a preponderance of the

                                  12   evidence.
Northern District of California
 United States District Court




                                  13                 2.     Sexually explicit conduct

                                  14           Title 18 U.S.C. Section 2256(2)(A) defines “sexually explicit conduct” in part as

                                  15   “actual or simulated . . . sexual intercourse;” “masturbation;” or “lascivious exhibition of

                                  16   the anus, genitals, or pubic area of any person,” (emphasis added).5 Additionally

                                  17   relevant is that section’s definition of “child pornography.” 18 U.S.C. § 2256(8)(A). The

                                  18   term “lascivious exhibition” tends to resist easy classification in the context of child

                                  19   pornography, requiring an image-by-image assessment for which many courts have

                                  20   come to rely on the following factors articulated in United States v. Dost:

                                  21                 [I]n determining whether a visual depiction of a minor
                                                     constitutes a “lascivious exhibition of the genitals or pubic area”
                                  22                 under § 2255(2)(E), the trier of fact should look to the following
                                                     factors, among any others that may be relevant in the particular
                                  23                 case:
                                                     1) whether the focal point of the visual depiction is on the child's
                                  24

                                  25   5
                                          It is the court’s view that the emphasized language would apply to the images where the
                                  26   genitalia exhibited is that of an erect male penis in, on, or near the mouth of a child even
                                       if the child’s genitals are not exhibited. In a number of the photos at issue here, the girls’
                                  27   mouths are simply too small to accommodate the size of the penis. Nonetheless, the
                                       court finds that the proximity of an erect penis to the mouth of a child is sufficient to
                                  28   establish the lascivious nature of the image even if it not sufficient to establish oral-genital
                                       sexual intercourse.
                                                                                      15
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 16 of 31



                                                     genitalia or pubic area;
                                  1                  2) whether the setting of the visual depiction is sexually
                                                     suggestive, i.e., in a place or pose generally associated with
                                  2                  sexual activity;
                                                     3) whether the child is depicted in an unnatural pose, or in
                                  3                  inappropriate attire, considering the age of the child;
                                                     4) whether the child is fully or partially clothed, or nude;
                                  4                  5) whether the visual depiction suggests sexual coyness or a
                                                     willingness to engage in sexual activity;
                                  5                  6) whether the visual depiction is intended or designed to elicit
                                                     a sexual response in the viewer.
                                  6

                                  7    636 F.Supp. 828, 832 (S.D. Cal. 1986), aff'd sub nom. United States v. Wiegand, 812

                                  8    F.2d 1239 (9th Cir. 1987), and aff'd, 813 F.2d 1231 (9th Cir. 1987). “The Dost factors are

                                  9    neither exclusive nor conclusive, and courts may consider any other factor that may be

                                  10   relevant in a particular case.” United States v. Perkins, 850 F.3d 1109, 1121 (9th Cir.

                                  11   2017) (internal citations omitted).

                                  12          The images underlying plaintiffs’ claims are contraband in nature, creating
Northern District of California
 United States District Court




                                  13   significant difficulty for both sides in establishing facts. Indeed, counsel for neither side

                                  14   has actually reviewed all the unsanitized images themselves. Plaintiffs’ counsel has

                                  15   reviewed some of the images at issue, as has defendant’s counsel, but his review took

                                  16   place three years ago. Plaintiffs rely on descriptions of the contraband images from

                                  17   declarations along with sanitized versions that redact or blackout the more graphic

                                  18   aspects of each image. So, the attorneys are arguing for and against a finding that

                                  19   certain images qualify as CSAM when they haven’t even seen, or recently seen, the

                                  20   unsanitized images. When ordering that plaintiffs prepare a chart reflecting the docket

                                  21   entry for the evidence upon which they rely (see Dkt. 170), the court also advised that it

                                  22   would conduct an in camera review of the unsanitized images and directed plaintiffs to

                                  23   identify at least one image per plaintiff for the court’s review. There are many more

                                  24   images in the record than those appearing on plaintiffs’ chart and plaintiff may rely on any

                                  25   of the images currently in the record, but the court has only reviewed the unsanitized

                                  26   versions of those images reflected on the chart.

                                  27          About the court’s in camera review of this limited set of images. In its order, the

                                  28   court explained that because Title 18 U.S.C. 3509(m)(3) prohibits the copying or
                                                                                     16
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 17 of 31




                                  1    duplication of contraband images, an in camera review was the only way to resolve

                                  2    defendant’s various challenges that the images did not qualify as contraband. Dkt. 170 at

                                  3    3. The in camera review was all the more imperative because defendant did not retain

                                  4    an expert who would testify that certain of the images did not qualify as contraband.

                                  5    Rather, defendant appears to rest solely on the argument of his attorney. At the second

                                  6    hearing held on this motion and in his supplemental brief, defendant vehemently objected

                                  7    to the court’s in camera review, even going so far as to accuse the court of being a star

                                  8    chamber. Dkt. 177 at 5.

                                  9           The objection to the court’s review of the unsanitized contraband images is difficult

                                  10   to understand given that both defense counsel and plaintiffs’ counsel agreed at the

                                  11   second hearing that, should the case proceed to trial, a jury would be shown the

                                  12   unsanitized images and be asked to determine if they depicted sexually explicit conduct.
Northern District of California
 United States District Court




                                  13   Given that the court is required to review child pornography before it is admitted at trial in

                                  14   exercise of its discretion under Federal Rule of Evidence 403, the court overrules

                                  15   defendant’s objection. United States v. Curtin, 489 F.3d 935, 957 (9th Cir. 2007)

                                  16   (presentation of child pornography evidence was improper where it was not first reviewed

                                  17   by trial judge). In addition to its obligation to assess evidence to comply with Rule of

                                  18   Evidence 403, the court has the obligation to adjudicate issues that can be resolved

                                  19   pretrial in order to avoid the unnecessary exhibition of contraband child pornography to a

                                  20   jury of laypersons unaccustomed to viewing this sort of offensive and distasteful

                                  21   evidence.

                                  22          However, to the extent that defendant’s intended objection is that plaintiffs cannot

                                  23   rely on the court’s in camera review to substitute for their own production of evidence to

                                  24   establish the necessary elements of their claims, the court agrees. Accordingly, the in

                                  25   camera review is used herein only to confirm the adequacy or inadequacy of plaintiffs’

                                  26   position that the proffered images qualify as child pornography. Again, defendant offered

                                  27   no evidence to rebut any of plaintiffs’ evidence.

                                  28          A summary describing the findings from the court’s in camera review of the images
                                                                                     17
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 18 of 31




                                  1    is entered under seal as an addendum to the present order. That document is sealed

                                  2    and the descriptions of the sexually explicit conduct referred to in this order are redacted

                                  3    for the reasons stated in the court’s separate order filed today granting the parties’

                                  4    motions to seal.

                                  5           There are three categories of proof offered by plaintiffs to establish the sexually

                                  6    explicit conduct depicted in the CSAM involved here: (1) plaintiffs’ descriptions of image

                                  7    content, (2) POCs’ descriptions of image content, and (3) expert Kevin Laws’ descriptions

                                  8    of image content.

                                  9                         a.     Plaintiffs self-describe image content

                                  10          Amy describes, “The photo attached as Ex. 1 is a photo of me taken by my abuser

                                  11   during the sexual abuse that I endured as a child . . . I remember the blue, red and white

                                  12   bed sheets on the mattress pictured in this photo. I also remember that my abuser
Northern District of California
 United States District Court




                                  13   posed, photographed, and sexually abused me on top of a mattress with these same

                                  14   blue, red and white bed sheets. Additionally, I remember that my abuser posed me

                                  15   naked with my legs up in the air while he photographed me on top of a mattress with

                                  16   these same blue, red and white bed sheets.” Amy Decl. ¶ 5 (Dkt. 139-4 at 375). The

                                  17   court conducted its own review of the unsanitized image. Amy’s description, confirmed

                                  18   by the court, meets the definition of “sexually explicit conduct.” 18 U.S.C.

                                  19   § 2256(2)(B)(iii).

                                  20          Jenny describes, “The photo attached at Ex. 1 is a photo of me taken by my

                                  21   abuser during the sexual abuse that I endured as a child. . . I recognize this photo as my

                                  22   own appearance . . . I recognize the blue, white, and tan blanket in the background of the

                                  23   photo. I remember being abused on the same blue, white, and tan blanket. I also

                                  24   recognize the brown dog collar I am wearing around my neck in the photo. I recall that

                                  25   my abuser required that I wear this same dog collar while he sexually abused me. The

                                  26   blacked-out part of the photograph likely consists of my face, my mouth, and the genitals

                                  27   of my abuser. I remember my abuser taking photos of my face and mouth with his

                                  28   genitals on or near me.” Jenny Decl. ¶ 5 (Dkt. 139-4 at 358). The court conducted its
                                                                                    18
Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 19 of 31
Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 20 of 31
Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 21 of 31
Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 22 of 31
Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 23 of 31
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 24 of 31




                                  1    an essential element of proof for defendant’s underlying criminal offense (18 U.S.C. §

                                  2    2252), it is thus an essential element to establish plaintiffs’ victimhood.

                                  3                         a.      Documents from underlying criminal matter

                                  4           Plaintiffs, in their supplemental chart, first identify a set of documents as applicable

                                  5    to all plaintiffs to establish that defendant possessed their CSAM in violation of Title 18

                                  6    U.S.C. § 2252. They are (1) the plea agreement from defendant’s criminal case, (2) the

                                  7    transcript of defendant’s plea hearing where he admits possession of computer media

                                  8    containing child pornography, and (3) a Report of Investigation from HSI’s criminal

                                  9    investigation of defendant listing the same computer media as that contained in the plea

                                  10   agreement.

                                  11          These documents generally present defendant’s criminal culpability, an important

                                  12   set of facts underlying plaintiffs’ case in chief. However, none of these documents
Northern District of California
 United States District Court




                                  13   provide the necessary nexus to establish that the CSAM depicting plaintiffs’ alleged

                                  14   abuse was found in defendant’s possession. These documents generally show that,

                                  15   throughout his criminal plea, defendant Curtis specifically avoided admitting or otherwise

                                  16   establishing that any of the individuals depicted in the CSAM he possessed are statutory

                                  17   victims. See, e.g., “Stipulation re: Restitution to Claimants Other than ‘CC’”, United

                                  18   States v. Randall Curtis, 16-cr-00510-SI, Dkt. 90 at 2, (“the defendant does not concede

                                  19   that any of the [restitution] Claimants is a statutory victim, and nothing in this Stipulation

                                  20   shall be construed as any admission by defendant in any proceeding by any party”).

                                  21   Defendant generally admitted possession of contraband media, but he did not admit

                                  22   possessing media depicting the plaintiffs in this case. Plaintiffs’ reliance on this set of

                                  23   documents from defendant’s criminal case is therefore unavailing.

                                  24                        b.      NCMEC Report

                                  25          Plaintiffs additionally rely on the information provided in the NCMEC report in their

                                  26   attempt to establish defendant’s possession of their CSAM. However, as plaintiffs

                                  27   acknowledge, the NCMEC report identifies that images from certain “child pornography

                                  28   series” were found in media files attributed to defendant during the investigation of his
                                                                                     24
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 25 of 31




                                  1    criminal case. Each series may also depict more than one individual, meaning that even

                                  2    if a series is identified in some media, an individual plaintiff may not be depicted within

                                  3    that specific media. Plaintiffs’ presentation is missing any declaration or other showing

                                  4    that CSAM depicting each individual plaintiff was found on defendant’s computer.

                                  5                         c.      Laws Declaration

                                  6           Plaintiffs additionally refer to the report of their expert, Kevin Laws, to establish

                                  7    that their CSAM was found in defendant’s possession. As defendant has pointed out,

                                  8    however, plaintiffs fail to establish that the unsanitized media reviewed by Laws at the

                                  9    HSI office was the media found on defendant’s computer, forming the basis for his

                                  10   conviction. In Mr. Laws’ declaration, he states that he was tasked with performing a

                                  11   forensic examination of the media found on the digital devices seized by HSI during its

                                  12   criminal investigation of Curtis, but there is no confirmation in the declaration that the files
Northern District of California
 United States District Court




                                  13   reviewed by Mr. Laws indeed originated from or matched those from defendant’s

                                  14   computer.10 See Laws Decl. ¶ 7 (Dkt. 139-4 at 146). Mr. Laws’ testimony simply states

                                  15   that Special Agent Popper provided him with a portable Universal Serial Bus (USB) drive

                                  16   containing folders with titles consistent with defendant’s computer media. Laws Decl. ¶ 8

                                  17   (Dkt. 139-4 at 147). Plaintiffs further fail to establish that the sanitized media received by

                                  18   Laws after his in-person review was the media found on defendant’s computer. Mr. Laws

                                  19   reported receiving by email the sanitized images relied upon elsewhere in plaintiffs’

                                  20   evidentiary presentation from HSI Group Supervisor Christina Barfuss. Laws Decl. ¶ 11

                                  21   (Dkt. 139-4 at 158). Laws does not report that Supervisor Barfuss made any

                                  22   representations regarding the source of these images. Id. Plaintiffs have made much of

                                  23   the difficulties posed by the new and unique evidentiary procedure under Title 18 U.S.C.

                                  24

                                  25   10
                                         The court harbors some doubt that HSI officials would permit Mr. Laws to review any
                                  26   unsanitized CSAM recovered from a criminal investigation without first establishing Mr.
                                       Laws’ representative status in relation to these plaintiffs and defendant’s criminal
                                  27   culpability. The terms of Title 18 U.S.C. § 3509(m)(3) limit the viewing of the contraband
                                       images to the victims or their representatives. However, the court cannot assume the
                                  28   element of possession from the mere act by HSI of providing Laws with certain CSAM
                                       series.
                                                                                     25
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 26 of 31




                                  1    § 3509(m)(3) to allow their designated representative to review the contraband images in

                                  2    government custody. The difficulties with contraband evidence, however, cannot serve to

                                  3    excuse their lack of evidentiary showing for this essential element—that the images upon

                                  4    which plaintiffs claim their victimhood were found in defendant’s possession, on his

                                  5    computer.

                                  6           To be clear, in the absence of a declaration or deposition testimony from the

                                  7    person who conducted the forensic examination of defendant’s computer, or someone

                                  8    with personal knowledge of the contents of his computer, that each of these images

                                  9    relied on by plaintiffs, rather than just the series of which they are known to be included in

                                  10   the past, none of the plaintiffs establish that defendant possessed CSAM depicting them.

                                  11   Plaintiffs are not entitled to a favorable adjudication of this issue, and they must proceed

                                  12   to trial to establish defendant’s possession.
Northern District of California
 United States District Court




                                  13   V.     Summary of Findings and Conclusions as to Each Element

                                  14          The court adjudicates the following elements of each plaintiff’s single claim for

                                  15   liquidated damages under Section 2255:

                                  16               •   Amy. Amy’s identity as the girl pictured in the image discussed above is

                                  17                   established through her own declaration. Amy’s own description of the

                                  18                   pornographic nature of the image, confirmed by the court’s in camera

                                  19                   review, meets the definition of sexually explicit conduct. Defendant offers

                                  20                   no contrary evidence as to these two elements. These two elements are

                                  21                   summarily adjudicated in Amy’s favor. However, Amy’s showing of

                                  22                   defendant’s possession of that image is insufficient and summary

                                  23                   adjudication is denied as to that element.

                                  24               •   Erika. Erika’s identity is not established in any of the images proffered by

                                  25                   plaintiffs as Jane Smith, mother of Erika and Tori, fails to distinguish

                                  26                   between the girls in her declaration. Plaintiffs offer no description of media

                                  27                   depicting Erika engaged in sexually explicit conduct. There is no showing

                                  28                   that any image of Erika was possessed by defendant. Summary judgment
                                                                                       26
                                       Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 27 of 31




                                  1               is denied as to Erika.

                                  2           •   Tori. Tori’s identity is not established in any of the images proffered by

                                  3               plaintiffs as Jane Smith, mother of Erika and Tori, fails to distinguish

                                  4               between the girls in her declaration. Plaintiffs offer no description of media

                                  5               depicting Tori engaged in sexually explicit conduct. There is no showing

                                  6               that any image of Tori was possessed by defendant. Summary judgment is

                                  7               denied as to Tori.

                                  8           •   Jenny. Jenny’s identity as the girl pictured in the image discussed above is

                                  9               established through her own declaration. Jenny’s own description of the

                                  10              pornographic nature of the image, confirmed by the court’s in camera

                                  11              review, meets the definition of sexually explicit conduct. Defendant offers

                                  12              no contrary evidence as to these two elements. These two elements are
Northern District of California
 United States District Court




                                  13              summarily adjudicated in Jenny’s favor. However, Jenny’s showing of

                                  14              defendant’s possession of that image is insufficient and summary

                                  15              adjudication is denied as to that element.

                                  16          •   Jessica. Jessica’s identity as the girl pictured in one of the images is

                                  17              established through the declaration of her mother. Defendant offers no

                                  18              contrary evidence as to this element. The element of identity is summarily

                                  19              adjudicated in Jessica’s favor. Plaintiffs offer no description of media

                                  20              depicting Jessica engaged in sexually explicit conduct. Plaintiffs make no

                                  21              showing that any image of Jessica was possessed by defendant. Summary

                                  22              adjudication is denied as to these two elements for Jessica.

                                  23          •   Lily. Lily’s identity as the girl pictured in the image discussed above is

                                  24              established through the declarations of POCs Special Agent Joshua Findley

                                  25              and Retired Detective Roy Shepherd. The descriptions of the pornographic

                                  26              nature of the image by Laws and the POCs, confirmed by the court’s in

                                  27              camera review, meet the definition of sexually explicit conduct. Defendant

                                  28              offers no contrary evidence as to these two elements. These two elements
                                                                                 27
                                       Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 28 of 31




                                  1               are summarily adjudicated in Lily’s favor. However, Lily’s showing of

                                  2               defendant’s possession of that image is insufficient and summary

                                  3               adjudication is denied as to that element.

                                  4           •   Maureen. Maureen’s identity as the girl pictured in the image discussed

                                  5               above is established through her own declaration as well as that of POC

                                  6               Retired Special Agent Thomas Rothrock. Maureen and Agent Rothrocks’

                                  7               descriptions of the pornographic nature of the image, confirmed by the

                                  8               court’s in camera review, meet the definition of sexually explicit conduct.

                                  9               Defendant offers no contrary evidence as to these two elements. These

                                  10              two elements are summarily adjudicated in Maureen’s favor. However,

                                  11              Maureen’s showing of defendant’s possession of that image is insufficient

                                  12              and summary adjudication is denied as to that element.
Northern District of California
 United States District Court




                                  13          •   Mya. Mya’s identity as the girl pictured in the image discussed above is

                                  14              established through declarations of her mother and POC Corporal Adele

                                  15              Brown. The descriptions of the pornographic nature of the image by Laws

                                  16              and the POC, confirmed by the court’s in camera review, meet the definition

                                  17              of sexually explicit conduct. Defendant offers no contrary evidence as to

                                  18              these two elements. These two elements are summarily adjudicated in

                                  19              Mya’s favor. However, Mya’s showing of defendant’s possession of that

                                  20              image is insufficient and summary adjudication is denied as to that element.

                                  21          •   Pia. Pia’s identity as the girl pictured in the image discussed above is

                                  22              established through declarations of her mother and POC Corporal Adele

                                  23              Brown. The descriptions of the pornographic nature of the image by Laws

                                  24              and the POC, confirmed by the court’s in camera review, meet the definition

                                  25              of sexually explicit conduct. Defendant offers no contrary evidence as to

                                  26              these two elements. These two elements are summarily adjudicated in

                                  27              Pia’s favor. However, Pia’s showing of defendant’s possession of that

                                  28              image is insufficient and summary adjudication is denied as to that element.
                                                                                 28
                                       Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 29 of 31




                                  1           •   Sally. Sally’s identity as the girl pictured in the image discussed above is

                                  2               established through the declaration of her father, John Doe. Defendant

                                  3               offers no contrary evidence as to this element. The element of identity is

                                  4               summarily adjudicated in Sally’s favor. The description of the media

                                  5               depicting Sally does not match the unsanitized version of the image

                                  6               reviewed in camera, and defendant argues that the description of the image

                                  7               does not meet the definition of sexually explicit conduct. Summary

                                  8               adjudication is denied as to the element of sexually explicit conduct.

                                  9               Plaintiffs make no showing that any image of Sally was possessed by

                                  10              defendant. Summary adjudication is also denied as to this element for

                                  11              Sally.

                                  12          •   Sarah. Sarah’s identity as the girl pictured in the image discussed above is
Northern District of California
 United States District Court




                                  13              established through her own declaration as well as that of Retired Detective

                                  14              Deborah Behymer. Defendant offers no contrary evidence as to this

                                  15              element. This element is summarily adjudicated in Sarah’s favor. The

                                  16              description of the pornographic nature of the image by Detective Behymer,

                                  17              while confirmed by the court’s in camera review, does not squarely meet

                                  18              the definition of sexually explicit conduct and summary adjudication is

                                  19              denied as to that element. Sarah’s showing of defendant’s possession of

                                  20              that image is insufficient and summary adjudication is denied as to that

                                  21              element.

                                  22          •   Savannah. Savannah’s identity as the girl pictured in the image discussed

                                  23              above is established through her mother’s declaration. The description of

                                  24              the pornographic nature of the image by Laws, confirmed by the court’s in

                                  25              camera review, meets the definition of sexually explicit conduct. Defendant

                                  26              offers no contrary evidence as to these two elements. These two elements

                                  27              are summarily adjudicated in Savannah’s favor. However, Savannah’s

                                  28              showing of defendant’s possession of that image is insufficient and
                                                                                 29
                                            Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 30 of 31




                                  1                    summary adjudication is denied as to that element.

                                  2                •   Sierra. Sierra’s identity as the girl pictured in the image discussed above is

                                  3                    established through the declaration of her father. Laws’ description of the

                                  4                    pornographic nature of the image, confirmed by the court’s in camera

                                  5                    review, meets the definition of sexually explicit conduct. Defendant offers

                                  6                    no contrary evidence as to these two elements. These two elements are

                                  7                    summarily adjudicated in Sierra’s favor. However, Sierra’s showing of

                                  8                    defendant’s possession of that image is insufficient and summary

                                  9                    adjudication is denied as to that element.

                                  10               •   Skylar. Skylar’s identity as the girl pictured in the image discussed above

                                  11                   is established through the declaration of her mother. Laws’ description of

                                  12                   the pornographic nature of the image, confirmed by the court’s in camera
Northern District of California
 United States District Court




                                  13                   review, meets the definition of sexually explicit conduct. Defendant offers

                                  14                   no contrary evidence as to these two elements. These two elements are

                                  15                   summarily adjudicated in Skylar’s favor. However, Skylar’s showing of

                                  16                   defendant’s possession of that image is insufficient and summary

                                  17                   adjudication is denied as to that element.

                                  18               •   Violet. Violet’s identity as the girl pictured in the image discussed above is

                                  19                   established through the declarations of her mother and POC Special Agent

                                  20                   Jeffrey Stetler. The descriptions of the pornographic nature of the image by

                                  21                   Laws and the POC, confirmed by the court’s in camera review, meet the

                                  22                   definition of sexually explicit conduct. Defendant offers no contrary

                                  23                   evidence as to these two elements. These two elements are summarily

                                  24                   adjudicated in Violet’s favor. However, Violet’s showing of defendant’s

                                  25                   possession of that image is insufficient and summary adjudication is denied

                                  26                   as to that element.

                                  27   //

                                  28   //
                                                                                      30
                                        Case 4:19-cv-02184-PJH Document 185 Filed 04/13/21 Page 31 of 31




                                  1    VI.     Conclusion

                                  2            For these reasons, the court hereby GRANTS summary judgment in part and

                                  3    DENIES summary judgment in part and adjudicates the various elements of each

                                  4    plaintiff’s claim as indicated above. The elements not adjudicated in plaintiffs’ favor must

                                  5    proceed to trial. A telephone conference will be held shortly in order to discuss the trial

                                  6    date.

                                  7            IT IS SO ORDERED.

                                  8    Dated: April 13, 2021

                                  9                                                 /s/ Phyllis J. Hamilton
                                                                                    PHYLLIS J. HAMILTON
                                  10                                                United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                    31
